Citation Nr: 1619795	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and son-in-law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran, his daughter, and son-in-law, testified before the undersigned Veterans Law Judge in a July 2011 video conference hearing.  

This matter was previously before the Board in September 2011 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded by the Board in September 2011, to include whether the RO should consider referring the matter to the Director of the Compensation Service for extraschedular consideration as the Veteran does not meet the schedular percentage requriements for TDIU under 38 C.F.R. § 4.16(a).  

In April 2012, the Veteran was afforded an examination to determine the current severity and occupational impairment produced by the Veteran's service-connected disabilities.  On April 2012 VA general examination, it was opined that the Veteran's service-connected fracture of the 2nd, 3rd, and 4th metatarsals of the right foot (right foot disability) would prevent the Veteran from securing and maintaining physical and/or sedentary employment.  On April 2012 VA feet examination, it was noted that the Veteran was unable to stand very long due to pain in the right foot, that he had difficulty with walking for more than 200 to 300 feet, had an inability to stand or walk for very few feet without severe pain, had pain at rest with non-weightbearing activities, and required rest due to the pain.  The examiner opined that the Veteran would be unable to perform strenuous, moderate, light, or sedentary job requirements due to severe pain of the right foot.  

The evidence shows that the Veteran's occupational history includes working primarily as a salesman from 1940 to 1987, and that he has an eighth grade education.  The Board cannot grant an award of TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO must first submit the claim to the Director of the Compensation Service.  Inasmuch as the RO did not refer this claim to the Director of the Compensation Service for extraschedular consideration, and the evidence clearly indicates that such should have been accomplished, this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the issue of entitlement to TDIU to the Director of the Compensation Service for extraschedular consideration.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




